Citation Nr: 0908642	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for tinnitus.   
 
2.  Entitlement to service connection for a right elbow 
disability.   
 
3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and May 2006 RO rating 
decisions.  The March 2006 RO decision, in pertinent part, 
denied service connection for a dental disability.  

The May 2006 RO decision, in pertinent part, denied service 
connection for tinnitus, a right elbow disability, and for a 
skin disorder.  

The Board observes that the May 2006 RO decision (noted 
above) also denied service connection for bilateral hearing 
loss.  With regard to this disorder, the Veteran filed a 
notice of disagreement in June 2006 and a statement of the 
case was issued in May 2007.  On his June 2007 VA Form 9, the 
Veteran excludes reference to hearing loss, specifically 
itemizing the other issues he wishes to appeal.  The record 
does not reflect that a timely substantive appeal has been 
submitted as to the issue involving hearing loss.  Thus, the 
Board does not have jurisdiction over that claim.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.  

An August 2007 RO decision granted service connection for 
dental treatment purposes for teeth 2 through 7; 10 through 
15; and 25 through 31.  In an August 2007 statement, the 
Veteran's representative indicated that the Veteran was 
satisfied with the August 2007 RO decision and that he was 
expressly withdrawing the issue of entitlement to service 
connection for a dental disability.  Therefore, that issue is 
no longer on appeal.  

The issues of entitlement to service connection for a right 
elbow disability and for a skin disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The Veteran does not currently have tinnitus, and the 
evidence of record is against a finding that the Veteran's 
reports of tinnitus are related to any aspect of the 
Veteran's period of service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2005, a rating 
decision in May 2006, a rating decision in April 2007, and a 
statement of the case in May 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an August 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with 
an examination in connection with his claim for service 
connection for tinnitus.  The Board finds, however, that an 
examination was not necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  

The Board observes that, in this matter, the appellant's 
service treatment records do not show any treatment for 
tinnitus, nor do they show any history of acoustic trauma 
during service.  Additionally, there is no competent evidence 
of any current tinnitus.  Further, there is no indication 
that the appellant's claimed tinnitus may be associated with 
his period of service.  The Board notes that the appellant 
has not been diagnosed with tinnitus, or for that matter, any 
hearing loss disability.  As there is absolutely no evidence 
of tinnitus, and no evidence of acoustic trauma during 
service, the facts of this case do not meet the criteria to 
warrant a VA examination.  See Id.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran contends that he has tinnitus that is related to 
service.  The Veteran has not specifically indicated why he 
believes he incurred tinnitus during his period of service.  
He has not pointed to a specific noise exposure or acoustic 
trauma during service.  

As noted above, the Veteran had active service from May 1984 
to August 2004.  His DD-214 indicates that his occupational 
specialties were listed as a recruiter for nine years and one 
month; a motor transport operator for six years and seven 
months; a veteran's laboratory and medical officer for one 
year and ten months; and as a personnel administration 
specialist for two years and five months.  These occupational 
specialties are not among those one would normally associate 
with severe levels of noise or acoustic trauma.  

His service treatment records show no complaints, findings, 
or diagnoses of tinnitus.  On a medical history form at the 
time of the March 2004 separation examination, the Veteran 
checked that he had hearing loss.  The reviewing examiner did 
not refer to any tinnitus, or, for that matter, hearing loss.  
The objective March 2004 separation examination report 
included a notation that the Veteran's ears were normal.  The 
audiological evaluation at the time, as well as all other 
audiological evaluations performed during the Veteran's 
period of service, did not include any reference to tinnitus 
or acoustic trauma, and they did not show any hearing loss 
disability in either ear as defined by 38 C.F.R. § 3.385.  

Post-service private and VA treatment records do not show 
treatment for tinnitus or for any complaints of ringing in 
the ears.  

A November 2004 VA general medical examination report did not 
refer to tinnitus.  Physical examination of the head, ears, 
eyes, nose, and throat did not identify any ear problems, 
hearing loss or tinnitus. 

The Veteran did not claim entitlement to service connection 
for hearing loss until October 2005.

A March 2006 VA neurological evaluation report included a 
notation that the Veteran had normal hearing.  

The Board finds that the evidence fails to show any medical 
diagnoses indicating that the Veteran has tinnitus.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present tinnitus, and thus service connection is 
not warranted.  

The Veteran has alleged that he has tinnitus that had its 
onset in service.  As a layperson, however, the Veteran is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Here, there is no documentation of inservice acoustic trauma 
or exposure to severe noise during service, and there is no 
treatment during service for tinnitus.  The Veteran made no 
mention of tinnitus during examinations during service or 
since service, and he made no mention of tinnitus in any 
claims for benefits until October 2005, more than a year 
after service.  Additionally, despite the fact that the 
Veteran is competent to report symptoms of ringing in the 
ears, there is no post-service diagnosis of tinnitus.  

In short, there is no basis with which to tie any current 
complaints of tinnitus to service.  As the preponderance of 
the evidence is against a finding that the Veteran currently 
suffers from tinnitus, the claim must be denied.  38 .S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for a right elbow disability and for a skin 
disorder.  The Board finds that there is a further VA duty to 
assist the Veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

As to Veteran's claim for service connection for a right 
elbow disability, the Board observes that his service 
treatment records include references to right elbow or arm 
complaints.  On a medical history form at the time of an 
August 2000 examination, the Veteran checked that he had 
swollen or painful joints.  The reviewing examiner noted that 
the Veteran had nearly full range of motion of the right arm 
with no pain and no weakness.  The objective August 2000 
examination report included a notation that the Veteran's 
upper extremities were normal.  An undated report, possibly 
regarding the August 2000 examination, noted that the Veteran 
reported that he could not make his right elbow straight.  

As to his claim for service connection for a skin disorder, 
the Board notes that the Veteran's service treatment records 
show treatment for skin problems on several occasions during 
service.  A September 1992 treatment entry indicated that the 
Veteran complained of itching all over his body.  The 
assessment was skin irritation.  A subsequent September 1992 
entry noted that the Veteran had pruritis for two weeks 
without a rash.  The assessment was xerosis.  A June 2004 
private report from the Central Vermont Hospital, during the 
Veteran's period of service, indicated that the Veteran had 
mild dermatitis near the sternal area.  The assessment did 
not refer to a skin disorder.  

Post-service private and VA treatment records do not 
specifically show treatment for a right elbow disability or 
for a skin disorder.  The Board observes, however, that in a 
June 2007 VA Form 9, the Veteran's representative indicated 
that the Veteran had received treatment for both conditions 
since his discharge from service from Dr. Stuart Williams.  

The Board notes that the Veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder, as to his claims for service connection 
for a right elbow disability and for a skin disorder.  Such 
an examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Additionally, as noted above, the Veteran's representative 
specifically reported that the Veteran had received treatment 
for both his claimed right elbow disability and skin disorder 
from Dr. Stuart Williams since his discharge from service.  
The Board observes that the RO did request records from Dr. 
Williams in October 2005.  The Board notes, however, that 
there is no indication in the record of an additional attempt 
to obtain treatment records from Dr. Williams as to the 
Veteran's claimed right elbow disability and skin disorder. 
Therefore, an attempt should be made to obtain those records.  

Accordingly, the case is REMANDED for the following:  

1.  After securing the necessary release 
from the Veteran, obtain copies of his 
reported treatment for right elbow 
problems and skin problems, which are not 
already in the claims folder, and dated 
since his separation from service, from 
the Dr. Stuart Williams.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him 
for right elbow and skin problems since 
his separation from service.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

3.  Schedule the Veteran for VA 
examinations by appropriate physicians to 
determine the nature and likely etiology 
of his claimed right elbow disability and 
skin disorder.  The claims folder must be 
provided to and reviewed by the examiners 
in conjunction with the examinations.  
The examiners should diagnose all current 
right elbow disabilities and skin 
disorders.  

Based on a review claims file, 
examination of the Veteran, and generally 
accepted medical principles, the 
examiners should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current diagnosed right elbow 
disabilities and skin disorders, are 
etiologically related to any aspect of 
the Veteran's period of service.  

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a right elbow disability 
and for a skin disorder.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


